EXHIBIT 99.1 Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2014 and 2013 (Expressed in Canadian Dollars) (Unaudited) Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) March 31, 2014 December 31, 2013 Assets Current Cash and cash equivalents (Note 4) $ $ Amounts receivable and prepaid expenses Due from related party (Note 9) 13 21 Other financial assets (Note 5) 63 63 Property and equipment $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 9) 42 42 Shareholders’ Equity Share capital (Note 7) Contributed surplus Accumulated deficit ) ) Accumulated other comprehensive income 37 34 $ $ Contractual Obligations (Note 12) Approved by the Directors: “Robert Reynolds” Director “John Simmons” Director See accompanying notes to the condensed interim consolidated financial statements 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) For the three months ended March 31, Income Interest income $ $ Expenses Accounting and audit 5 16 Administration salaries and consulting (Note 8) Amortization 11 12 Directors’ fees (Note 8) Foreign exchange loss 7 19 General and administration (Note 11) Legal fees 19 24 Management fees (Note 8) Mineral property exploration expenditures (Notes 6 and 8) Shareholder communications Stock exchange listing and filing fees 66 Net loss for the period $ $ Other comprehensive income for the period Item that may be reclassified to profit or loss: Currency translation difference (3 ) ) Comprehensive loss for the period $ $ Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the condensed interim consolidated financial statements 3 Exeter Resource Corporation Condensed Interim Consolidated Statements of Cash Flows (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) For the three months ended March 31, Operating Activities Net loss for the period $ ) $ ) Non-cash items: Amortization 11 12 Share-based compensation (Note 8) ) ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) ) Due from related parties 8 17 Due to related parties - 20 Accounts payable and accrued liabilities ) Cash flows from operating activities ) ) Investing Activities Acquisition of investment securities - ) Cash flows from investing activities - ) Effect of foreign exchange rate change on cash 1 30 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents – beginning of the period Cash and cash equivalents – end of the period $ $ See accompanying notes to the condensed interim consolidated financial statements 4 Exeter Resource Corporation Condensed Interim Consolidated Statements of Changes in Equity (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Issued Share Capital Number of Shares Amount Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total
